DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted April 30, 2022, has been received.  The amendment of claim 1, 4-7, 9, 12; and cancellation of claim 3 is acknowledged.  Applicant's arguments filed April 30, 2022, have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the more specific components of the height adjustment mechanism; shape of the legs; vertical storage; specific outlet types; folding legs for use instead of storage; grippers requiring a specific degree of upright holding) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, it appears that applicant’s arguments are directed to intended use of certain spaces.  As previously noted, that these limitations are accorded limited patentable weight absent a required corresponding structural limitation.  For example, in claim 1 “the storage box storing the commonly used pedicure tools” does not provide any structural limit beyond a simple box shape.  Further, Applicant appears to argue for the requirement of certain features which are expressed as “optionally” included, for example, claims 12 and 13. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,832,688 (“Rivera”) in view of U.S. Patent Pub. 2009/0296447 (“Peterson”), further in view of U.S. Patent Pub. 2006/0273084 (“Baker”).
Claim 1
Rivera discloses a nail and foot care apparatus 100 comprising: a footrest, the footrest having a top, a bottom, a first end, a second end, one or more coupling tabs and a side slots, wherein the top of the footrest is configured to hold a heel of a foot substantially near the first end of the footrest, supported by a heel rest, wherein toes of the foot substantially near the second end of the footrest, the bottom is configured to hold a height adjusting device having one or more grooves (Figs. 1 and 2, footrest 26 and 36 have a heel side and toe side and configured to adjust height by linkages 27 and 28), wherein and the side slots are configured to hold pedicure tools (slots 19 and 20); a tray, the tray having a top, a bottom, a first end, a second end and one or more coupling tabs, wherein the top of the tray having a first inner space, a second inner space, and a third inner space, and the first inner space is configured to catch nail and cuticle clippings, the second inner space is configured to hold cosmetic containers, the third inner space is configured to hold electronic gadget, and the bottom is configured to hold a battery bank slot, the battery bank slot is configured to hold battery bank (Fig. 3, cosmetic and accessory trays holding tools and clippings; openings fit a battery bank; power source 43 also includes a battery); wherein the second end of the footrest is removable coupled to the first end of the tray, with said or more coupling tabs of the respective footrest and the tray, creating a continuous platform, always moving in the same place as the height and the angle of the apparatus changes; a support stand, the support stand having, a top end, a bottom end, wherein the bottom end is configured to rest on flat surface, the top end is configured to adjustably hold the footrest (Fig. 2, support stand 30); a storage box, the storage box is limited to size of the foot rest covers the entire space of the top of the footrest excluding the side slots, storing the commonly used pedicure tools and cosmetic materials, configured to removably couple to footrest using a clip-on mechanism (box 29 attached with hook and mounts 56 and 44); 18Docket Number: FCA-CIP1923 a battery bank, the battery bank with one or more power outlet, configured to power the light, fan and electric tools, removably inserted into the battery bank slots at the bottom of the tray (power source 43 also includes a battery).
Rivera discloses a height adjustable top but does not appear to explicitly disclose a first leg set and a second leg set, and wherein the first leg has a height adjustable coupling with the height adjusting device of the footrest, wherein the second leg set is pivotally coupled to the footrest, further the first leg set and the second leg set are hingedly coupled together, to make a crossed leg support stand to make it foldable and hold the footrest firmly, resting on the surface.
Peterson discloses pedicure pedestal including first and second leg sets which are pivotally coupled to a footrest and hingedly coupled together (Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a first and second leg set, as disclosed by Peterson, into the device of Rivera, such that first leg set and a second leg set, and wherein the first leg has a height adjustable coupling with height adjusting device of the footrest, wherein the second leg set is pivotally couple to the footrest, further the first leg set 210 and second leg set 220, are hingedly coupled together, to make a crossed leg support stand to make it foldable and hold the footrest firmly, resting on the surface, for the purpose of providing a more narrow profile for storage (Peterson, paragraph [0006]).
	Rivera in view of Peterson does not appear to explicitly disclose coupling tabs or grooves.
	Baker discloses a modular case for continuous instrument trays including tabs and grooves for connecting parts (paragraph [0090-0093]).
 	It would have bee obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated coupling tabs and grooves and or clips, as disclosed by Baker, into the device of Rivera in view of Peterson, such that wherein the second end of the footrest is removable coupled to the first end of the tray, with said or more coupling tabs of the respective footrest and the tray, creating a continuous platform, always moving in the same place as the height and the angle of the apparatus changes, for the purpose of combining modular attachments (Baker, [0004]).
	Rivera in view of Peterson, further in view of Baker does not appear to explicitly disclose the storage box limited to the size of the foot rest covers the entire space of the top of the footrest excluding the side slots.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the second end of the footrest is removable coupled to the first end of the tray, with said or more coupling tabs of the respective footrest and the tray, creating a continuous platform, always moving in the same place as the height and the angle of the apparatus changes, in the device of Rivera in view of Peterson, further in view of Baker, since such a modification would involve only a mere change in size of a component.  Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  Further, one would have been motivated to scale the size of footrest to be matched to the size of the storage box in order to provide a streamline design.

Claim 2
Rivera in view of Peterson in view of Baker discloses the footrest of claim 1, wherein, the side slots are provided with one or more openings to insert the some of the commonly used pedicure tools for easy access while maintaining the foot (Rivera, Figs. 2 and 3).  

Claim 4
Rivera in view of Peterson in view of Baker discloses the footrest and the tray of claim 1, wherein the second end of the footrest is removably coupled to the first end of the tray, creating continuous and integrated platform, such that the nail and cuticle clippings fall in the first inner space of the tray, which is cleanable by decoupling with the footrest (Rivera, col. 3, lns 21-29, removably disposed support member).  

Claim 6
Rivera in view of Peterson in view of Baker discloses the tray of claim 1, wherein the second inner space is provided with one or more cosmetic holder spaces with a flexible gripper rib, configured to hold the cosmetic containers of different sizes, firmly and upright (Rivera, padded liners 25).  

Claim 7
Rivera in view of Peterson in view of Baker discloses the support stand of claim 1, wherein the first leg set is being taller than the second leg set, creating an inherent tilt of the footrest, enabling easy access to toes of the foot, the second end of the footrest being at a great height than the first end of the footrest (Peterson, Fig. 1D).  

Claim 8
Rivera in view of Peterson discloses the support stand of claim 1, wherein the legs are of telescopic design, configured for additional height and tilted adjustment when in use, and reclined to shorter length in storage position, making the nail and foot care apparatus compact and easy portability (Peterson, Fig. 1D, paragraph [0006]).

Claim 9
Rivera in view of Peterson in view of Baker discloses the footrest of claim 1, wherein the one or more grooves are provided in one or more height adjusting devices are configured to adjust both the height and tilt of the footrest, when the first leg brazing being moved from one grove to another of the height adjusting devices (Peterson, notches 18a).  

Claim 10
Rivera in view of Peterson in view of Baker discloses the tray of claim 1, wherein the battery bank slots are provided with one or more ribs, to hold the battery banks firmly, so that the battery banks do not slide back to the floor when the nail and foot care apparatus is being used (Rivera, padded liners 25).  

Claim 11
Rivera in view of Peterson in view of Baker discloses the tray of claim 1, wherein the battery bank is provided with one or more power outlets to supply the power to light, fan, electric powered pedicure tools (Rivera, power source 43 also includes a battery powering LEDs)  

Claim 12
Rivera in view of Peterson in view of Baker discloses the footrest and the tray of claim 1, where in the second end of the footrest is optionally, pivotally coupled with first end of the tray, enabling the footrest and the tray foldable, during storage (Peterson, Fig. 1B, paragraph [0006]). 

Claim 13
Rivera in view of Peterson in view of Baker discloses the footrest of claim 1, wherein the heel rest, optionally pivotably connected with first end of the footrest and the heel rest is optionally foldable (Peterson, Fig. 1B).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,832,688 (“Rivera”) in view of U.S. Patent Pub. 2009/0296447 (“Peterson”), further in view of U.S. Patent Pub. 2006/0273084 (“Baker”), further in view of U.S. Patent Pub. 2018/0344000 (“Humphrey”).
Claim 5
Rivera in view of Peterson in view of Baker discloses the coupling of the footrest and the tray of claim 1.
Rivera in view of Peterson in view of Baker does not appear to explicitly disclose wherein the one or more coupling tabs provided at the second end of the footrest and the first end of the tray are adjustable to change the overall combined length of the footrest and the tray, to accommodate the foot of different lengths.  
Humphrey discloses adjusting a length of the footrest (paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an adjustable foot rest, as disclosed by Humphrey, into the device of Rivera in view of Peterson, such that the coupling tabs are adjustable to change the overall combined length of the footrest and the tray, to accommodate the foot of different lengths, for the purpose of accommodating different foot sizes (Humphrey, paragraph [0024]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853